Exhibit 10.1
 
LETTER OF INTENT
 
THIS LETTER OF INTENT (the “LOI”), is entered into by and,
 
BETWEEN:
LAURAL RESOURCES, INC., a Nevada corporation having an office at 1223 Burrowhill
Lane, Mississauga, Ontario, Canada
 
 
  (“COMPANY”)

 
AND:
ABTECH INDUSTRIES, INC., a Delaware corporation having an office at 4110 N.
Scottsdale Road, Suite 235, Scottsdale, Arizona, U.S.A.
      (“ABTECH”)

 
BACKGROUND AND PURPOSE


WHEREAS, the Company is a publicly traded company on the United States
over-the-counter (“OTC”) bulletin board securities market.


WHEREAS, ABTECH is an environmental technologies firm dedicated to providing
innovative solutions to communities and industry addressing issues of water
pollutants and contamination and its products are based on polymer technologies
capable of removing hydrocarbons, sediment and other foreign elements from still
(ponds, lakes and marinas) or flowing water (curbside drains, pipe outflows,
rivers and oceans).


WHEREAS, the Company and ABTECH desire to enter into a reverse acquisition
transaction whereby the Company will acquire all of the shares of outstanding
capital stock of ABTECH in exchange for the issuance of a controlling ownership
interest in the Company to the shareholders of ABTECH .


AGREEMENT


NOW, THEREFORE,  in consideration of the mutual agreements and representations
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 
1.
Except for the provisions in Paragraphs 7-14, this proposal is expressly
intended to be non-binding and subject to the satisfactory completion of due
diligence and the negotiation of a mutually acceptable definitive agreement
between the Company and ABTECH with regard to this transaction.

 
2.
The Company and ABTECH agree that they will use their commercially reasonable
efforts to enter into a definitive agreement containing substantially the same
terms and provisions as set forth in Paragraphs 3-6 of this LOI within twenty
one (21) days from the date of execution of this LOI (the “Definitive
Agreement”).


 
 

--------------------------------------------------------------------------------

 
 
3.
Upon the satisfaction of the conditions set forth herein and in the Definitive
Agreement, the Company will acquire all of the issued and outstanding capital
stock of ABTECH (through a reverse merger of ABTECH into a subsidiary of the
Company or other mutually acceptable mechanism) in exchange for the issuance to
ABTECH shareholders of 46,000,000 shares of common stock of the Company  (the
“Exchange”).  Upon Closing, ABTECH shall become a wholly-owned subsidiary of the
Company and ABTECH shareholders shall own approximately 78% of the outstanding
shares of the Company on a post-Closing basis.

 
4.
The closing of the Exchange (the “Closing”) shall occur on or before ninety (90)
days from the date on which ABTECH completes the audit of its financial
statements as required to be filed by the Company upon the Closing in accordance
with the Securities Exchange Act of 1934, as amended, and ABTECH receiving no
less than an aggregate of $3,000,000 in financing from the Company.  Immediately
after the Closing, the Company will have 59,000,000 shares issued and
outstanding.

 
5.
At Closing, the Board of Directors of the Company shall be comprised of nine (9)
directors. On or prior to the Closing, the Board of Directors of the Company
shall appoint nine (9) directors of ABTECH onto the Board of Directors of the
Company, and at Closing, the management of ABTECH shall be appointed as the
management of the Company.

 
6.
The Definitive Agreement shall contain customary representation and warranties,
covenants and indemnification provisions for transactions of this nature.

 
7.
Neither party shall have any liability whatsoever to the other with respect to
the non-binding provisions hereof or the failure to conclude the transactions
described in such non-binding provisions for any reason whatsoever, including
ABTECH’s failure to obtain approval for such transactions from its Board of
Directors

 
8.
No party hereto will make any disclosure or public announcements of the proposed
transactions, the LOI or the terms thereof without the prior consent of the
other parties, which shall not be unreasonably withheld, or except as required
by relevant securities laws; provided, however, each party may issue press
releases in the ordinary course of business.

 
9.
Each party agrees and acknowledges that such party and its directors, officers,
employees, agents and representatives will disclose business information and
information about the proposed transaction in the course of securing financings
for the Company and ABTECH and that the parties and their representatives may be
required to disclose that information under the continuous disclosure
requirements of the Securities Exchange Act of 1934.

 
10.
This LOI shall be construed in accordance with, and governed by, the laws of the
State of Delaware, and each party separately and unconditionally subjects itself
to the jurisdiction of any court of competent authority in the State of
Delaware, and the rules and regulations thereof, for all purposes related to
this agreement and/or their respective performance hereunder.


 
2

--------------------------------------------------------------------------------

 
 
11.
The parties shall prepare, execute and file any and all documents necessary to
comply with all applicable federal and state securities laws, rules and
regulations in any jurisdiction where they are required to do so.

 
12.
All references to currency in this LOI are references to the lawful currency of
the United States of America.

 
13.
This LOI may be executed in counterparts, by original or facsimile signature,
with the same effect as if the signatures to each such counterpart were upon a
single instrument; and each counterpart shall be enforceable against the party
actually executing such counterpart.  All counterparts shall be deemed an
original copy.

 
14.
The delay or failure of a party to enforce at any time any provision of this LOI
shall in no way be considered a waiver of any such provision, or any other
provision of this LOI.  No waiver of, delay or failure to enforce any provision
of this LOI shall in any way be considered a continuing waiver or be construed
as a subsequent waiver of any such provision, or any other provision of this
LOI.




   
DATED EFFECTIVE: June 4, 2010
         
LAURAL RESOURCES, INC.
     
  
 
Mandi Luis
         
ABTECH INDUSTRIES, INC.
     
  
 
Glenn R. Rink
 

 
 
3

--------------------------------------------------------------------------------

 